Exhibit 10.33(F)

EXECUTION VERSION

SIXTH AMENDMENT TO CREDIT AGREEMENT

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”) dated as of
November 8, 2018 among ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company identified
as “Subsidiary Guarantors” on the signature pages to the Credit Agreement (the
“Subsidiary Guarantors”), the Lenders (as defined below) party hereto and BMO
HARRIS BANK N.A., as Administrative Agent (the “Administrative Agent”), each of
which is a party to the Existing Credit Agreement (as defined below).

WHEREAS, Company, the Subsidiary Guarantors, the financial institutions from
time to time party thereto as lenders (the “Lenders”) and the Administrative
Agent are parties to that certain Credit Agreement dated as of July 21, 2017 (as
amended, supplemented, or otherwise modified from time to time prior to this
Sixth Amendment and as in effect immediately prior to the effectiveness of this
Sixth Amendment, the “Existing Credit Agreement”, and as amended by this Sixth
Amendment and as may be further amended, supplemented or otherwise modified and
in effect from time to time, the “Amended Credit Agreement”).

WHEREAS, the Company and the Subsidiary Guarantors request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement in certain
respects, and the Lenders party hereto and the Administrative Agent are willing
to so amend the Existing Credit Agreement, as set forth below.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Sixth Amendment,
terms defined in the Amended Credit Agreement are used herein as defined
therein.

Section 2. Amendments to the Existing Credit Agreement. The Company, the
Subsidiary Guarantors, the Lenders and the Administrative Agent agree that on
the Sixth Amendment Effective Date, the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the changed pages attached as Exhibit A
hereto together with a clean conformed copy attached as Exhibit B hereto;
provided that (a) the Rights Offering Amendments (as defined below) shall not
become effective, if ever, until the Rights Offering Effective Date (as defined
below) and (b) all other amendments shall become effective on the Sixth
Amendment Effective Date. Each of the parties acknowledges and agrees that its
obligations under the Loan Documents are, effective as of the Sixth Amendment
Effective Date, modified as necessary to accommodate the amendment of the
Existing Credit Agreement pursuant hereto.

Section 3. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that as of the
Sixth Amendment Effective Date:

3.01.    each of the representations and warranties set forth in the Amended
Credit Agreement and in the other Loan Documents are true and correct in all
respects (or in all material respects for such representations and warranties
that are not by their terms already qualified as to materiality) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all respects (or in all material respects for such representations
and warranties that are not by their terms already qualified as to materiality)
as of such earlier date, and except that for purposes of this Section 3.01, (i)
the representations and warranties contained in Section 6.05(a) and (c) of the
Amended Credit Agreement shall be deemed to refer to the most recent



--------------------------------------------------------------------------------

statements furnished pursuant to clause (a) of Section 7.01 of the Amended
Credit Agreement and (ii) the representations and warranties contained in
Section 6.05(b) of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clause (b) of Section 7.01 of the
Amended Credit Agreement;

3.02.    both immediately before and after giving effect to this Sixth Amendment
and the transactions contemplated hereby, no Default (other than the Specified
Default) shall have occurred and be continuing, or would result therefrom;

3.03.    both immediately before and after giving effect to this Sixth Amendment
and the transactions contemplated hereby, no Default or Event of Default shall
have occurred and be continuing, or would result therefrom, under the Existing
Investment Agreement and/or the Second Amendment Investment Agreement (as
amended) or any transactions contemplated thereby, and no fees shall have been
paid to any holders of the “Preferred Stock” in connection therewith; and

3.04.    all information included in any Beneficial Ownership Certification is
true and complete in all respects.

Section 4. Conditions Precedent to this Sixth Amendment. This Sixth Amendment
shall become effective as of the date upon which each of the following
conditions precedent shall be satisfied or waived (the “Sixth Amendment
Effective Date”):

4.01.    Execution. The Administrative Agent shall have received counterparts of
this Sixth Amendment, executed by the Loan Parties, the Administrative Agent and
the Lenders.

4.02.    Preferred Stock Consent. The Lenders shall have received confirmation
that the holders of the “Preferred Stock” under the Existing Investment
Agreement and the Second Amendment Investment Agreement (as amended by
(a) Amendment No. 1 to Investment Agreement and Termination of Equity Commitment
Letter dated as of August 3, 2018, (b) Amendment No. 2 to Investment Agreement
dated as of September 19, 2018 and (c) Amendment No. 3 to Investment Agreement
dated as of the date hereof) have consented to the Sixth Amendment in form and
substance satisfactory to the Lenders.

4.03.    Beneficial Ownership Certification. Each Borrower shall provide, in
form and substance satisfactory to each Lender, all documentation and other
information as any Lender deems appropriate in connection with applicable “know
your customer” and anti-money-laundering rules and regulations, including the
PATRIOT Act and Beneficial Ownership Regulation. If any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification to each Lender upon request.

4.04.    Fees and Expenses. The Company shall have paid all fees and reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent due
and payable in connection with this Sixth Amendment, including those certain
fees set forth in that certain Fee Letter dated as of the date hereof by and
between the Company and the Administrative Agent (the “Sixth Amendment Fee
Letter”).

 

2



--------------------------------------------------------------------------------

Section 5. Conditions Precedent to the Rights Offering Effective Date
Amendments. Those amendments in the Amended Credit Agreement that are marked
with a footnote that states “Rights Offering Effective Date” (collectively, the
“Rights Offering Amendments”) shall become effective as of the date upon which
each of the following conditions precedent (collectively, the “Rights Offering
Conditions Precedent”) shall be satisfied or waived (the “Rights Offering
Effective Date”); provided that if the Rights Offering Conditions Precedent are
not satisfied on or prior to January 31, 2019, the Rights Offering Amendments
shall be null and void:

5.01.    Rights Offering. The Company shall have received at least $30,000,000
in net cash proceeds from the Rights Offering.

5.02.    Fees and Expenses. The Company shall have paid all fees and reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent due
and payable in connection with this Sixth Amendment, including those certain
fees set forth in the Sixth Amendment Fee Letter.

Section 6. Reference to and Effect Upon the Existing Credit Agreement.

6.01.    Except as specifically amended or waived above, the Existing Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect and are hereby ratified and confirmed.

6.02.    The execution, delivery and effectiveness of this Sixth Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Existing Credit Agreement or any Loan Document,
nor constitute a waiver of any provision of the Existing Credit Agreement or any
Loan Document, except as specifically set forth herein.

Section 7. Ratification of Liability. As of the Sixth Amendment Effective Date,
the Company and the other Loan Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such parties
grant liens or security interests in their properties or otherwise act as
accommodation parties or guarantors, as the case may be, under the Loan
Documents to which they are a party, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which they are a party, and
ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the Sixth Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Sixth Amendment, the Amended Credit Agreement or any
other Loan Document. As of the Sixth Amendment Effective Date, the Company and
the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Amended
Credit Agreement (including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Sixth
Amendment, the Amended Credit Agreement or any other Loan Document). As of the
Sixth Amendment Effective Date, the Company and the other Loan Parties
(a) further acknowledge receipt of a copy of this Sixth Amendment, (b) consent
to the terms and conditions of same, and (c) agree and acknowledge that each of
the Loan Documents to which they are a party remain in full force and effect and
is hereby ratified and confirmed.

Section 8. Miscellaneous. Except as herein provided, the Existing Credit
Agreement shall remain unchanged and in full force and effect. This Sixth
Amendment is a Loan Document for all purposes of the Amended Credit Agreement.
This Sixth Amendment may be executed in any number of counterparts, and by
different parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Sixth Amendment are
for reference only and shall not affect the construction of this Sixth
Amendment.

 

3



--------------------------------------------------------------------------------

Section 9. GOVERNING LAW. THIS SIXTH AMENDMENT, AND THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF ILLINOIS.

Section 10. Release and Waiver. The Loan Parties each do hereby release the
Administrative Agent and each of the Lenders and each of their officers,
directors, employees, agents, attorneys, personal representatives, successors,
predecessors and assigns from all manner of actions, cause and causes of action,
suits, deaths, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity, and
particularly, without limiting the generality of the foregoing, in connection
with the Amended Credit Agreement and the other Loan Documents and any
agreements, documents and instruments relating to the Amended Credit Agreement
and the other Loan Documents and the administration of the Amended Credit
Agreement and the other Loan Documents, all indebtedness, obligations and
liabilities of the Loan Parties to the Administrative Agent or any Lender and
any agreements, documents and instruments relating to the Amended Credit
Agreement and the other Loan Documents (collectively, the “Claims”), which the
Loan Parties now have against the Administrative Agent or any Lender or ever
had, or which might be asserted by their heirs, executors, administrators,
representatives, agents, successors, or assigns based on any Claims which exist
on or at any time prior to the date of this Sixth Amendment. The Loan Parties
expressly acknowledge and agree that they have been advised by counsel in
connection with this Sixth Amendment and that they each understand that this
Section 10 constitutes a general release of the Administrative Agent and the
Lenders and that they each intend to be fully and legally bound by the same. The
Loan Parties further expressly acknowledge and agree that this general release
shall have full force and effect notwithstanding the occurrence of a breach of
the terms of this Sixth Amendment or an Event of Default or Default under the
Amended Credit Agreement.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER:             ROADRUNNER TRANSPORTATION SYSTEMS, INC.

    By:   /s/ Terence R. Rogers     Name:   Terence R Rogers     Title:   EVP &
CFO

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

A&A EXPRESS, LLC

A&A LOGISTICS, LLC

ACTIVE AERO CHARTER, LLC
ACTIVE AERO GROUP, INC.
ACTIVE AERO MOTOR CARRIER, LLC
ACTIVE GLOBAL SOLUTIONS, LLC
ACTIVE PTM, LLC

ROADRUNNER FREIGHT CARRIERS, LLC

ASCENT GLOBAL LOGISTICS HOLDINGS, INC.
BEECH HILL ENTERPRISES, LLC
BIG ROCK TRANSPORTATION, LLC

CAPITAL TRANSPORTATION LOGISTICS, LLC

CENTRAL CAL TRANSPORTATION, LLC

CONSOLIDATED TRANSPORTATION WORLD, LLC
CTW TRANSPORT, LLC

D&E TRANSPORT, LLC

DIRECT CONNECTION TRANSPORTATION, LLC

EVERETT LOGISTICS, LLC
EXPEDITED FREIGHT SYSTEMS, LLC

GREAT NORTHERN TRANSPORTATION SERVICES, LLC
GROUP TRANSPORTATION SERVICES, INC.

GWP LOGISTICS, LLC

   

          INTERNATIONAL TRANSPORTATION HOLDINGS, INC.

          ISI LOGISTICS, LLC

          ISI LOGISTICS SOUTH, LLC

          MARISOL INTERNATIONAL, LLC

          MESCA FREIGHT SERVICES, LLC

          MORGAN SOUTHERN, INC.

          PRIME DISTRIBUTION SERVICES, INC.

          RICH TRANSPORT, LLC

          ROADRUNNER EQUIPMENT LEASING, LLC

          ROADRUNNER INTERMODAL SERVICES, LLC

          ROADRUNNER TEMPERATURE CONTROLLED, LLC

          ROADRUNNER TRANSPORTATION SERVICES, INC.

          ROADRUNNER TRUCKLOAD, LLC

          ROADRUNNER TRUCKLOAD 2, LLC

          ROADRUNNER TRUCKLOAD AGENT INVESTMENT, INC.

          ROADRUNNER TRUCKLOAD HOLDINGS, LLC

          RRTC HOLDINGS, INC.

          SARGENT TRUCKING, LLC

          SORTINO TRANSPORTATION, LLC

          STAGECOACH CARTAGE AND DISTRIBUTION, LLC

          USA JET AIRLINES, INC.

          WANDO TRUCKING, LLC

          WORLD TRANSPORT SERVICES, LLC

    By:   /s/ Terence R. Rogers     Name:   Terence R. Rogers     Title:   CFO

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:         BMO HARRIS BANK N.A., as Administrative Agent

    By:   /s/ Quinn Heiden     Name:   Quinn Heiden     Title:   Director

 

LENDERS:     BMO HARRIS BANK N.A., as a Lender

    By:   /s/ Quinn Heiden     Name:   Quinn Heiden     Title:   Director

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A., as a Lender

By:   /s/ Stephanie Lis Name:   Stephanie Lis Title:   Authorized Officer

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/ Laura Wheeland Name:   Laura
Wheeland Title:   Vice President

[Signature Page to Sixth Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Changed pages to Credit Agreement

[Attached.]



--------------------------------------------------------------------------------

CREDIT AGREEMENT CONFORMED THROUGH FIFTH AMENDMENTConformed Version

Attached to the Sixth Amendment

 

 

CREDIT AGREEMENT

Dated as of July 21, 2017

among

ROADRUNNER TRANSPORTATION SYSTEMS, INC.,

as a Borrower

and

THE SUBSIDIARIES OF ROADRUNNER TRANSPORTATION SYSTEMS, INC. SIGNATORY

HERETO AS SUBSIDIARY GUARANTORS,

each as a Guarantor,

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

and

BMO HARRIS BANK N.A.,

as Administrative Agent and Swing Line Lender,

and

BMO CAPITAL MARKETS, and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     5153  

1.03

 

Accounting Terms

     5254  

1.04

 

Uniform Commercial Code

     5254  

1.05

 

Rounding

     5254  

1.06

 

Times of Day

     5354  

1.07

 

Letter of Credit Amounts

     5355   ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS      5355  

2.01

 

Loan Commitments

     5355  

2.02

 

Borrowings, Conversions and Continuations of Loans

     5658  

2.03

 

Letters of Credit

     5759  

2.04

 

Swing Line Loans

     6466  

2.05

 

Repayment of Loans

     6769  

2.06

 

Prepayments

     6769  

2.07

 

Termination or Reduction of Commitments

     7073  

2.08

 

Interest

     7173  

2.09

 

Fees

     7274  

2.10

 

Computation of Interest and Fees

     7375  

2.11

 

Evidence of Debt

     7375  

2.12

 

Payments Generally; the Administrative Agent’s Clawback

     7476  

2.13

 

Sharing of Payments by Lenders

     7577  

2.14

 

Settlement Among Lenders

     7678  

2.15

 

Nature and Extent of Each Borrower’s Liability

     7779  

2.16

 

Cash Collateral

     8082  

2.17

 

Defaulting Lenders

     8183  

2.18

 

Increase in Revolving Credit Commitments

     8385  

2.19

 

Designation of Subsidiaries as Unrestricted Subsidiaries

     8487   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      8588  

3.01

 

Taxes

     8588  

3.02

 

Illegality

     8890  

3.03

 

Inability to Determine Rates

     8991  

3.04

 

Increased Costs; Reserves on LIBOR Loans

     8991  

3.05

 

Compensation for Losses

     9193  

 

i



--------------------------------------------------------------------------------

3.06

 

Mitigation Obligations; Replacement of Lenders

     9193   ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL      9294  

4.01

 

Security

     9294  

4.02

 

Collateral Administration

     9294  

4.03

 

After Acquired Property; Further Assurances

     9497  

4.04

 

Cash Management

     9597  

4.05

 

Information Regarding Certain Collateral

     9698   ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      9699  

5.01

 

Conditions of Initial Credit Extension

     9699  

5.02

 

Conditions to all Credit Extensions

     99101   ARTICLE VI REPRESENTATIONS AND WARRANTIES      100102  

6.01

 

Existence, Qualification and Power

     100102  

6.02

 

Authorization; No Contravention

     100102  

6.03

 

Governmental Authorization; Other Consents

     100103  

6.04

 

Binding Effect

     101103  

6.05

 

Financial Statements; No Material Adverse Effect

     101103  

6.06

 

Litigation

     101104  

6.07

 

No Default

     102104  

6.08

 

Ownership of Property; Liens

     102104  

6.09

 

Environmental Compliance

     102104  

6.10

 

Insurance

     103105  

6.11

 

Taxes

     103105  

6.12

 

ERISA Compliance

     103105  

6.13

 

Subsidiaries and Equity Interests

     104106  

6.14

 

Margin Regulations; Investment Company Act

     104106  

6.15

 

Disclosure

     104107  

6.16

 

Compliance with Laws

     105107  

6.17

 

Intellectual Property; Licenses, Etc

     105107  

6.18

 

Labor Matters

     105107  

6.19

 

Deposit Accounts, Securities Accounts and Commodity Accounts

     105108  

6.20

 

Accounts

     106108  

6.21

 

Anti-Terrorism Laws and Foreign Asset Control Regulations

     107109  

6.22

 

Brokers

     108110  

6.23

 

Customer and Trade Relations

     108110  

6.24

 

Material Contracts

     108110  

6.25

 

Casualty

     108110  

 

ii



--------------------------------------------------------------------------------

6.26

 

Senior Indebtedness

     108110  

6.27

 

Relations with Vendors and Customers

     108110  

6.28

 

Aircraft Parts

     109111  

6.29

 

Rolling Stock

     109111  

6.30

 

Aircraft Matters.

     109111  

6.31

 

No Agency Relationship

     110112   ARTICLE VII AFFIRMATIVE COVENANTS      110113  

7.01

 

Financial Statements

     110113  

7.02

 

Borrowing Base Certificate; Other Information

     111114  

7.03

 

Notices

     113116  

7.04

 

Payment of Obligations

     114118  

7.05

 

Preservation of Existence, Etc

     114118  

7.06

 

Maintenance of Properties

     114117  

7.07

 

Maintenance of Insurance; Condemnation Proceeds

     115117  

7.08

 

Compliance with Laws

     116119  

7.09

 

Books and Records

     116119  

7.10

 

Inspection Rights and Appraisals; Meetings with the Administrative Agent

     116119  

7.11

 

Use of Proceeds

     117121  

7.12

 

New Subsidiaries

     117121  

7.13

 

Compliance with ERISA

     118121  

7.14

 

Further Assurances

     118121  

7.15

 

Licenses

     119121  

7.16

 

Environmental Laws

     119122  

7.17

 

Leases, Mortgages and Third-Party Agreements

     119122  

7.18

 

Material Contracts

     119122  

7.19

 

Treasury Management and Other Services

     120122  

7.20

 

Freight Payables

     120123  

7.21

 

Post-Closing Agreements

     120123   ARTICLE VIII NEGATIVE COVENANTS      121126  

8.01

 

Indebtedness

     121126  

8.02

 

Liens

     123128  

8.03

 

Investments

     124128  

8.04

 

Fundamental Changes

     125131  

8.05

 

Dispositions

     126131  

8.06

 

Restricted Payments

     127131  

8.07

 

Change in Nature of Business

     128133  

 

iii



--------------------------------------------------------------------------------

8.08

 

Transactions with Affiliates

     128133  

8.09

 

Burdensome Agreements

     128132  

8.10

 

Use of Proceeds

     128132  

8.11

 

Prepayment of Indebtedness; Amendment to Material Agreements

     129132  

8.12

 

Financial Covenant

     129135  

8.13

 

Creation of New Subsidiaries

     129135  

8.14

 

Securities of Subsidiaries

     129135  

8.15

 

Sale and Leaseback

     129135  

8.16

 

Organization Documents; Fiscal Year

     130135  

8.17

 

[Reserved]

     130135  

8.18

 

Anti-Money Laundering and Terrorism Laws and Regulations

     130134  

8.19

 

Economic Sanctions Laws and Regulations

     130134  

8.20

 

No Agency Relationship

     131135  

8.21

 

Aircraft Operations

     131137   ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      131137  

9.01

 

Events of Default

     131137  

9.02

 

Remedies Upon Event of Default

     133137  

9.03

 

Application of Funds

     134138   ARTICLE X ADMINISTRATIVE AGENT      135140  

10.01

 

Appointment and Authority

     135140  

10.02

 

Rights as a Lender

     136140  

10.03

 

Exculpatory Provisions

     136140  

10.04

 

Reliance by the Administrative Agent

     137141  

10.05

 

Delegation of Duties

     137141  

10.06

 

Resignation of the Administrative Agent

     137142  

10.07

 

Non-Reliance on the Administrative Agent and Other Lenders

     138142  

10.08

 

No Other Duties, Etc

     138143  

10.09

 

The Administrative Agent May File Proofs of Claim; Credit Bidding

     138143  

10.10

 

Collateral Matters

     139144  

10.11

 

Other Collateral Matters

     140144  

10.12

 

Credit Product Arrangement Provisions

     141145   ARTICLE XI MISCELLANEOUS      141146  

11.01

 

Amendments, Etc.

     141146  

11.02

 

Notices; Effectiveness; Electronic Communication

     144148  

11.03

 

No Waiver; Cumulative Remedies

     146150  

11.04

 

Expenses; Indemnity; Damage Waiver

     147151  

 

iv



--------------------------------------------------------------------------------

11.05

 

Marshalling; Payments Set Aside

     149153  

11.06

 

Successors and Assigns

     149153  

11.07

 

Treatment of Certain Information; Confidentiality

     154158  

11.08

 

Right of Setoff

     155159  

11.09

 

Interest Rate Limitation

     156160  

11.10

 

Counterparts; Integration; Effectiveness

     156160  

11.11

 

Survival

     156160  

11.12

 

Severability

     157160  

11.13

 

Replacement of Lenders

     157161  

11.14

 

Governing Law; Jurisdiction; Etc.

     158162  

11.15

 

Waiver of Jury Trial

     159162  

11.16

 

Electronic Execution of Assignments and Certain Other Documents

     159165  

11.17

 

USA PATRIOT Act Notice

     159165  

11.18

 

No Advisory or Fiduciary Responsibility

     159165  

11.19

 

Attachments

     160164  

11.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     160164   ARTICLE XII CONTINUING GUARANTY      160164  

12.01

 

Guaranty

     160164  

12.02

 

Rights of Lenders

     161165  

12.03

 

Certain Waivers

     161165  

12.04

 

Obligations Independent

     161165  

12.05

 

Subrogation

     161165  

12.06

 

Termination; Reinstatement

     162165  

12.07

 

Subordination

     162166  

12.08

 

Stay of Acceleration

     162166  

12.09

 

Condition of Borrowers

     162166  

12.10

 

Keepwell

     162166  

SCHEDULES

 

1.01  

Existing Letters of Credit

   1.02  

Unrestricted Subsidiaries

   1.03  

Term Loan Equipment

   1.04  

Permitted Earn-Outs

   1.05  

Specified Disposition

   2.01  

Commitments and Applicable Percentages

   4.05  

Information Regarding Collateral

   6.06  

Litigation

   6.08  

Owned and Ground Lease Real Property

   6.09  

Environmental Matters

  

 

v



--------------------------------------------------------------------------------

“Aircraft Permits” means all certificates, franchises, licenses, registrations,
permits, rights, designations, authorizations, exemptions, concessions and
consents necessary for each Aircraft Operating Party to operate its Aircraft and
conduct its business and operations as an Air Carrier as conducted on the
Closing Date.

“Aircraft Regulations” means any law or regulation, official directive or
recommendation, mandatory requirement, or contractual undertaking, or
airworthiness requirement or limitation, which applies to the Aircraft Operating
Party or its Aircraft, including any rules or regulations of the Federal
Aviation Administration.

“Aircraft Related Documents” means any Irrevocable De-Registration and Export
Request Authorization for each Aircraft subject to an Aircraft Mortgage, and
such other documents under applicable Federal Aviation Administration
requirements of Law as are necessary to perfect the Liens created, or purported
to be created, with respect to the Aircraft.

“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).

“ALTA Survey” means a survey satisfactory to the Administrative Agent in its
Permitted Discretion prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys” and sufficient form to satisfy the requirements of any applicable
title insurance company to provide extended coverage over survey defects and
shall also show the location of all easements, utilities, and covenants of
record, dimensions of all improvements, encroachments from any adjoining
property, and certify as to the location of any flood plain area affecting the
subject Real Property.

“Annual Financial Statements” means the draft version 9 Consolidated balance
sheet of the Company and its Subsidiaries as of December 31, 2016, and the
related Consolidated statement of operations, stockholders’ investment and cash
flows for the fiscal year of the Company and its Subsidiaries then ended,
including the notes thereto.

“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.

“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.18.

“Applicable CapX Percentage” means with respect to any CapX Lender at any time,
such CapX Lender’s Applicable Percentage in respect of the CapX Facility at such
time.

“Applicable Margin”1 means (x)(a) :

(a) with respect to Term Loans that are LIBOR Loans, 2.25%, and (b) , the
percentages per annum set forth below, for the period set forth below:

 

Period

   LIBOR Loans     Base Rate Loans  

Sixth Amendment Effective Date to March 31, 2019

     2.75 %      1.75 % 

April 1, 2019 to June 30, 2019

     3.00 %      2.00 % 

July 1, 2019 to September 30, 2019

     3.25 %      2.25 % 

October 1, 2019 and thereafter

     3.50 %      2.50 % 

 

1 

Rights Offering Effective Date.

 

3



--------------------------------------------------------------------------------

(b) with respect to Term Loans that are Base Rate Loans, 1.25%, and (y) with
respect to any other Type of Loan, the percentages per annum set forth below, as
based upon the Average Availability for the immediately preceding fiscal
quarter:

 

Level

   Average Availability                                

Level

   Average Availability
LIBOR Loans    Base Rate Loans     LIBOR FILO
Loans     Base Rate FILO
Loans               

I

   > $60,000,000      1.75 %      1.500.75 %      0.502.75%       2.50%1.50     
  1.75 % 

II

   £ $60,000,000 but >
$30,000,000      2.00 %      1.751.00 %      0.753.00%       2.752.00%       
1.75 % 

III

   £ $30,000,000      2.25 %      1.25 %      3.25 %         2.25 % 

From the Closing Date until the first day of each fiscal quarter, commencing
with January 1, 2018 (the “Adjustment Date”) margins shall be determined as if
Level II were applicable. Thereafter, any increase or decrease in the Applicable
Margin resulting from a change in Average Availability shall become effective as
of each Adjustment Date based upon Average Availability for the immediately
preceding fiscal quarter. If any Borrowing Base Certificate (including any
required financial information in support thereof) of the Borrowers is not
received by Administrative Agent by the date required pursuant to
Section 7.02(a), then the Applicable Margin shall be determined as if the
Average Availability for the immediately preceding fiscal quarter is at Level
III until such time as such Borrowing Base Certificate and supporting
information are received.

“Applicable Percentage” means (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility, represented by
the amount of the Revolving Credit Commitment of such Revolving Credit Lender at
such time; provided that if the Aggregate Revolving Credit Commitments have been
terminated at such time, then the Applicable Percentage of each Revolving Credit
Lender shall be the Applicable Percentage of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments, (b) in respect of the Term Loan Facility, with respect to any Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Loan Facility represented by (i) on or prior to the Closing Date, such
Term Lender’s Term Loan Commitment at such time and (ii) thereafter, the
Outstanding Amount of such Term Lender’s Term Loans at such time, and (c) in
respect of the CapX Facility, with respect to any CapX Lender at any time, the
percentage (carried out to the ninth decimal place) of the CapX Facility
represented by (i) the undrawn amount of such CapX Lender’s CapX Commitment at
such time plus (ii) the Outstanding Amount of such CapX Lender’s CapX Loans at
such time. The initial Applicable Percentage of each Lender with respect to each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appraised Value” means, with respect to Eligible Equipment, the fair market
value of such Eligible Equipment as set forth in the most recent Acceptable
Appraisal.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Letter of Credit Issuer and (ii) if any Letters of Credit have been
issued, the Revolving Credit Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding, the Revolving Credit Lenders.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BMO Capital and JPMorgan Chase Bank, N.A..

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so acquired) are obligors with respect to such Indebtedness,
(iii) such Indebtedness is not a revolving loan facility; and (iv) such
Indebtedness is not secured by any Liens on Accounts or Aircraft Parts.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, and (c) in respect of any sale and
leaseback transaction, the present value (discounted at the implied interest
rate in such transaction compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such sale and leaseback transaction (including any period for which such lease
has been extended or may, at the option of the lessor, be extended).

“Auditor” has the meaning specified in Section 7.01(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability” means (a) the Maximum Borrowing Amount minus (b) Total Revolving
Credit Outstandings.

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to the
Administrative Agent that all accounts payable and Taxes are being paid on a
timely basis consistent with past practices (absent which the Administrative
Agent may establish a Reserve therefor).

“Availability Block”means $15,000,000.2 means an amount equal to $20,000,000
minus the sum of (a) if all Term Loans have been indefeasibly paid in full in
cash, together with all accrued and unpaid interest thereon, $5,000,000 on the
first Business Day after such repayment in full and at all times thereafter,
(b) if the Consolidated Fixed Charge Coverage Ratio is equal to or greater than
1.00 to 1.00 but less than 1.25 to 1.00, as evidenced by the Compliance
Certificate required by Section 7.02(c) for the most recently ended Measurement
Period, $5,000,000 on the first Business Day after delivery of such Compliance
Certificate and at all times thereafter and (c) if the Consolidated Fixed Charge
Coverage Ratio is equal to or greater than 1.25 to 1.00, as evidenced by the
Compliance Certificate required by Section 7.02(c) for the most recently ended
Measurement Period, $15,000,000 on the first Business Day after delivery of such
Compliance Certificate and at all times thereafter.

 

 

2 

Rights Offering Effective Date.

 

5



--------------------------------------------------------------------------------

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from the Closing Date to the Revolving Credit Termination Date and (b) in
respect of the CapX Facility, the period from the Closing Date to the earliest
of (i) the date that is four (4) years after the Closing Date, (ii) the Maturity
Date and (iii) the date on which the CapX Loans under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral consisting of
Eligible Accounts or Eligible Aircraft Parts, (b) to reflect sums that any Loan
Party could reasonably be expected to be required to pay under any Section of
this Agreement or any other Loan Document (including taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay in a timely manner consistent
with past practice, (c) to reflect amounts for which claims are reasonably
expected to be asserted against the Collateral, the Administrative Agent or the
Lenders or (d) to reflect criteria, events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, or the assets,
business, financial performance or financial condition of any Loan Party.
Without limiting the generality of the foregoing, Availability Reserves may
include (but are not limited to) reserves based on (but without duplication of
other reserves or adjustments): (i) Rent and Charge Reserves; (ii) customs
duties, and other costs to release Aircraft Parts which is being imported into
the United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes which could reasonably be expected to have priority over
the interests of the Administrative Agent in the Collateral; (iv) salaries,
wages and benefits due to employees of any Loan Party (including amounts for
employee wage claims for earned wages, vacation pay, health care reimbursements
and other amounts due under Wisconsin wage lien law, Wis. Stat 109.01, et seq.,
or any similar state or local law); (v) any liabilities that are or could
reasonably be expected to become secured by Liens on the Collateral (including
Permitted Liens) which could reasonably be expected to have priority over the
Liens or interests of the Administrative Agent in the Collateral; (vi) Credit
Product Reserves; (vii) reserves with respect to the salability of Eligible
Aircraft Parts or which reflect such other factors as affect the market value of
the Eligible Aircraft Parts, including obsolescence, seasonality, shrink (i.e.,
lost, misplaced, stolen, or is otherwise unaccounted for), vendor chargebacks,
imbalance, change in Aircraft Parts character, composition or mix, markdowns and
out of date and/or expired Aircraft Parts; (viii) [reserved]; (ix) brokers fees;
(x) the Dilution Reserve; and (xi) reserves in the amount of all unpaid annual
tag and title fees in respect of Rolling Stock constituting Collateral.

“Average Availability” means for any period, the average daily amount of
Availability during such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code.

 

6



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a one month Interest Period plus 1.00%. In no
event shall Base Rate be less than 0%.

“Base Rate CapX Loan” means a segment of a CapX Loan that bears interest based
on the Base Rate.

“Base Rate Loan” means a Base Rate Revolving Credit Loan, a Base Rate Term Loan,
or a Base Rate CapX Loan.

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that bears
interest based on the Base Rate.

“Base Rate Term Loan” means a segment of a Term Loan that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to each Lender.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Person” shall have the meaning specified in Section 6.21.

“BMO” means BMO Harris Bank N.A.

“BMO Capital” means BMO Capital Markets.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or board of directors or sole member or
manager of such Person or any Person or any committee thereof duly authorized to
act on behalf of such board, (c) in the case of any partnership, the Board of
Directors of a general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.

“Borrower Agent” has the meaning specified in Section 2.15(g).

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means any of (a) a Revolving Credit Borrowing, (b) a Term Borrowing
(c) a Swing Line Borrowing, or (d) a CapX Borrowing, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the Value of Eligible Credit Enhanced Accounts (less all cash received but
not yet applied in respect of such Eligible Credit Enhanced Accounts) multiplied
by 90%; plus

 

7



--------------------------------------------------------------------------------

the parent of which issues) commercial paper rated as described in the first
portion of clause (c) above, (iii) is organized under the laws of the United
States or of any state thereof and (iv) has combined capital and surplus of at
least $250,000,000;

(e) readily marketable general obligations of any corporation organized under
the laws of any state of the United States of America, payable in the United
States of America, expressed to mature not later than twelve months following
the date of issuance thereof and rated A or better by S&P or A3 or better by
Moody’s; and

(f) readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” has the meaning specified in the definition of “Excluded Subsidiary”.

“CFCHC” has the meaning specified in the definition of “Excluded Subsidiary”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events after the date of this
Agreement by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-4 and 13d-6 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the Voting Stock
of the Company on a fully-diluted basis (and taking into account all such Voting
Stock that such person or group has the right to acquire pursuant to any option
right); orprovided, that, notwithstanding the foregoing, Elliott Associates,
L.P., a Delaware limited partnership and/or Elliott International, L.P., a
Cayman Islands, British West Indies limited partnership may acquire more than
35% of the Voting Stock of the Company in connection with any Rights Offering
Back-Stop Agreement;

 

10



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c) the Company shall fail to own and control, beneficially and of record
(directly or indirectly), 100% of the issued and outstanding Equity Interests of
each of any other Loan Party, except where such failure is the result of a
transaction permitted under the Loan Documents; or

(d) any “change of control” or similar event under the Permitted Replacement
Term Debt.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment), which date is July 21, 2017.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, certain property of the Loan Parties or any
other Person in which the Administrative Agent or any Secured Party is granted a
Lien under any Security Instrument as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.

“Commitment” means a Term Loan Commitment, a Revolving Credit Commitment, or a
CapX Commitment, as the context may require.

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case, described in Section 2.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Concentration Account” has the meaning specified in Section 4.04(b).

“Conforming Credit Product Obligations” means Credit Product Obligations
(a) established pursuant to a Credit Product Notice delivered at a time no Event
of Default shall be continuing and (b) up to a maximum amount (or, in the case
of Credit Product Obligations arising under Swap Contracts, the Swap Termination
Value thereunder) specified in such Credit Product Notice (whether delivered to
establish or increase the amount thereof) to the extent that no Overadvance
would exist if a Credit Product Reserve were established therefore on the date
of such Credit Product Notice.

 

11



--------------------------------------------------------------------------------

Agreement shall be annualized for any Measurement Period ending on or before
July 31, 2018 (e.g., for the Measurement Period ending on July 31, 2017,
multiplying such payments for the one month period then ending by 12, and for
the Measurement Period ending on August 31, 2017, multiplying such payments for
the two month period then ending by 6), (c) all Restricted Payments made in cash
during such period (excluding the redemption of shares of (x) Existing Series E
Preferred Stock with proceeds from a Specified Disposition and/or Permitted
Replacement Term Debt and/or (y) Existing Series F Preferred Stock on the
Closing Date), and (d) the aggregate amount of federal, state, local and foreign
income taxes paid in cash, in each case, of or by the Company and its Restricted
Subsidiaries for the most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a Consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances, bank guaranties (excluding
the amounts available thereunder as to which demand for payment has not yet been
made), surety bonds (excluding the amounts available thereunder as to which
demand for payment has not yet been made) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the Ordinary Course of Business),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, to the extent such Indebtedness is recourse to the Company or
such Restricted Subsidiary.

“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Restricted Subsidiaries, including
without limitation (a) the current amortized portion of all fees (including fees
payable in respect of any Swap Contract in the nature of an interest rate hedge
and all fees payable in respect of any Letter of Credit) payable in connection
with the incurrence of Indebtedness to the extent included in gross interest
expense and (b) the portion of any payments made in connection with Capital
Leases allocable to interest expense, all determined on a Consolidated basis;
provided, however, that Consolidated Interest Charges shall include the amount
of payments in respect of Synthetic Lease Obligations that are in the nature of
interest.

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries for any period, the aggregate of all amounts that, in accordance
with GAAP, would be included as net income (or net loss) of the Company and its
Restricted Subsidiaries for such period, excluding (a) any gains and/or losses
from dispositions of assets outside of the Ordinary Course of Business of the
Company and its Restricted Subsidiaries and related tax effects in accordance
with GAAP, (b) any extraordinary gains and/or any extraordinary losses, (c) any
gains and/or losses from discontinued operations, (d) the income (or loss) of
any Person which is not a Restricted Subsidiary of the Company, except to the
extent of the amount of dividends or other distributions actually paid to the
Company or any Restricted Subsidiary thereof in cash by such Person during such
period and the payment of dividends or similar distributions by that Person is
not at the time of such payment or distribution prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person and (e) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Company or is merged into or consolidated

 

14



--------------------------------------------------------------------------------

“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Loan Parties.

“Direct Foreign Subsidiary” means a Subsidiary, other than a Domestic Subsidiary
that is not a CFCHC, a majority of whose Voting Equity Interests are owned by
the Borrowers or a Domestic Subsidiary.

“Disposition “ or “Dispose” means the sale, transfer, license, lease, Division
or other disposition (including any sale and leaseback transaction and any
casualty or condemnation) of any property (including any Equity Interest), or
part thereof, by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, or (ii) provides the holders thereof with any
rights to receive any cash upon the occurrence of a change of control (other
than Preferred Stock under the Existing Investment Agreement existing on the
Closing Date and the Second Amendment Series E Preferred Stock (but excluding
any reissuance thereof)) or sale of assets prior to, in each case, the date that
is 91 days after the Maturity Date; provided, however, that (i) with respect to
any Equity Interests issued to any employee or to any plan for the benefit of
employees of the Company or its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Company or
one of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and (ii) any class of Equity Interest of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of an Equity Interest that is not a Disqualified Equity Interest, such Equity
Interests shall not be deemed to be Disqualified Equity Interests and (iii) only
the portion of such Equity Interests which so matures or is so mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Equity Interests.

“Disqualified Institution” means, on any date, (a) any Person set forth on
Schedule 11.06 and (b) so long as no Event of Default has occurred and is
continuing, any other Person that is a bona fide competitor of the Company or
any of its Subsidiaries, which Person has been designated by the Company as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by the Administrative Agent posting such notice to the Lenders) from
time to time that is reasonably acceptable to the Administrative Agent;
provided, irrespective of the occurrence or continuance of an Event of Default,
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18- 217 of the Delaware Limited
Liability Act for limited liability companies formed under Delaware law, or any
analogous action taken pursuant to any other applicable Law with respect to any
corporation, limited liability company, partnership or other entity. The word
“Divide,” when capitalized, shall have a correlative meaning.

 

18



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

“Dominion Trigger Period” means the period (a) commencing on the day that (i) an
Event of Default has occurred and is continuing or (ii) Adjusted Excess
Availability is less than the greater of (x) ten percent (10.0%) of the Maximum
Borrowing Amount at such time and (y) $17,500,000 for a period of five
(5) consecutive Business Days, and (b) continuing until the date that during the
previous thirty (30) consecutive days, (i) no Event of Default has existed, and
(ii) Adjusted Excess Availability has been equal to or greater than the greater
of (x) ten percent (10%) of the Maximum Borrowing Amount at such time and (y) $
17,500,000; provided, that, a Dominion Trigger Period shall commence on the
Fifth Amendment Effective Date and continue until the requirements set forth in
clause (b) above have been satisfied and the Company has received net cash
proceeds from the issuance of Equity Interests (other than Disqualified Equity
Interest) of at least $30,000,000.

“DQ List” has the meaning specified in Section 11.06(d).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means Accounts due to a Loan Party that are determined by
the Administrative Agent, in its Permitted Discretion, to be Eligible Accounts.
Except as otherwise agreed by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts:

(a) Accounts that are (i) not fully earned by performance (or otherwise
represent a progress billing or pre-billing) or (ii) not evidenced by an invoice
which has been delivered to the applicable Account Debtor;

(b) Accounts that have been outstanding for more than ninety (90) days from the
invoice date or more than sixty (60) days past the original due date whichever
comes first;

(c) Accounts due from any Account Debtor, fifty percent (50%) of whose Accounts
are otherwise ineligible under clause (b) above;

(d) Accounts with respect to which (i) the representations and warranties set
forth in the Loan Documents with respect thereto are not true and correct in all
material respects, (ii) a Loan Party does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Permitted Liens described
in clauses (a), (c) and (n) of Section 8.02), (iii) are not subject to a
perfected first priority Lien in favor of the Administrative Agent, or (iv) the
applicable Account Debtor has not been instructed

 

19



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail- In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Deposit Account” (a) Deposit Accounts the balance of which consists
exclusively of withheld income taxes and federal, state or local employment
taxes, (b) all Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts, trust or escrow
accounts, or accounts dedicated to the payment of accrued employee benefits,
medical, dental and employee benefits claims to employees of any Loan Party,
(c) zero balance disbursement accounts and (d) other Deposit Accounts maintained
in the Ordinary Course of Business containing cash amounts that do not exceed at
any time $50,000 for any such account and $250,000 in the aggregate for all such
accounts under this clause (d).

“Excluded Equity Interests” shall mean (a) any of the outstanding Voting Equity
Interests of any CFC or CFCHC that is a Direct Foreign Subsidiary of a Loan
Party in excess of 65% of all the Voting Equity Interests of such CFC or CFCHC,
(b) any Voting Equity Interests of any CFC or CHCHC that is not a Direct Foreign
Subsidiary of a Loan Party, (c) the Equity Interests of a Subsidiary that is not
a wholly-owned Subsidiary the pledge of which would violate a contractual
obligation to the owners of the other Equity Interests of such Subsidiary (other
than any such owners that are the Company or Affiliates of the Company) that is
binding on or relating to such Equity Interests, or the applicable
organizational documents, joint venture agreement or shareholders’ agreement of
such Subsidiary, and (d) Equity Interests of any Immaterial Subsidiary or
Unrestricted Subsidiaries.

“Excluded Real Property” means (a) any fee-owned Real Property of a Credit Party
with a Fair Market Value of less than $2,500,000 individually, (b) any Real
Property that is not pledged to secure the Permitted Replacement Term Debt, and
(c) any Real Property with respect to which, in the reasonable

 

25



--------------------------------------------------------------------------------

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

“Intercreditor Agreement” means any intercreditor agreement with a holder of
Indebtedness permitted hereby that is required to be (or otherwise may be)
subject to an “Intercreditor Agreement”, such agreement to contain terms and
provisions reasonably acceptable to the Administrative Agent, and shall include
(a) any intercreditor agreement entered into with the holders of any Permitted
Replacement Term Debt and (b) any intercreditor and/or subordination agreement
entered into with any holder of Subordinated Indebtedness.

“Interest Payment Date” means, (a) as to any LIBOR Loan, (i) the last day of
each Interest Period applicable to such LIBOR Loan; provided that if any
Interest Period for a LIBOR Loan is greater than three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates (ii) any date that such Loan is prepaid or
converted, in whole or in part, and (iii) the Maturity Date; and (b) as to any
Base Rate Loan (including a Swing Line Loan), (i) the first day of each month
with respect to interest accrued through the last day of the immediately
preceding month, (ii) any date that such Loan is prepaid or converted, in whole
or in part, and (iii) the Maturity Date; provided, further, that interest
accruing at the Default Rate shall be payable from time to time upon demand of
the Administrative Agent.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending, in each case, on the date one, two, three or six months thereafter,
as selected by the Borrower Agent in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“International Registry” means the international registry established in
accordance with the Cape Town Convention.

 

32



--------------------------------------------------------------------------------

“Loan” means an extension of credit under Article II in the form of a Revolving
Credit Loan, a Term Loan, a CapX Loan, a Protective Advance or a Swing Line
Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, the Vehicle Title Custodial
Agreement, each Issuer Document, each Borrowing Base Certificate, each
Compliance Certificate, any Intercreditor Agreement, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral securing any
Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement, but excluding, for the avoidance of doubt,
Credit Product Arrangements.

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

“Loan Parties” means the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any Acquisition or series of related Acquisitions
that involves the payment of gross consideration by the Company in excess of
$15,000,000.

“Material Adverse Effect “ means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of either (i) the Borrowers,
taken as a whole or (ii) the Company and its Restricted Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of this Agreement
or the other Loan Documents or on the ability of the Administrative Agent to
collect any Obligation or realize upon any material portion of the Collateral.

“Material Contract” means any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under the Securities Act of 1933; (b) for which
breach, termination, nonperformance or failure to renew could reasonably be
expected to have a Material Adverse Effect; or (c) that relates to Subordinated
Debt or the Permitted Replacement Term Debt, or to Indebtedness in an aggregate
amount of $10,000,000 or more.

“Material Disposition” means any Disposition or series of related Dispositions
that involves gross proceeds to the Company in excess of $15,000,000.

“Material License” has the meaning assigned to such term in Section 7.15.

“Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a).

“Maturity Date” means July 21, 2022.

“Maximum Borrowing Amount” means (i) the lesser of (A) the Aggregate Revolving
Credit Commitments, and (B) the Borrowing Base, minus (ii) the Availability
Block. Notwithstanding anything

 

36



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to CapX Loans, Term Loans, Revolving
Credit Loans, Protective Advances and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and any prepayments or repayments of Cap X Loans, Term Loans,
Revolving Credit Loans, Protective Advances or Swing Line Loans occurring on
such date; and (b) with respect to any Letter of Credit Obligations on any date,
(i) the aggregate outstanding amount of such Letter of Credit Obligations on
such date after giving effect to any Letter of Credit Extension occurring on
such date plus and any other changes in the aggregate amount of the Letter of
Credit Obligations as of such date, including as a result of any reimbursements
by the Borrowers of Unreimbursed Amounts and all Letter of Credit Borrowings on
such date.

“Overadvance” has the meaning given to such term in Section 2.01(d)(i)(A).

“Overadvance Loan” means a Base Rate Revolving Credit Loan made when an
Overadvance exists or is caused by the funding thereof.

“Overnight Rate” means, for any day and from time to time as in effect, the
greater of (a) the Federal Funds Rate and (b) an overnight rate determined by
the Administrative Agent, the Letter of Credit Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Secured Parties, such Person’s interests in its patents, as security for the
Obligations.

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

“Payment Conditions“3 means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

(a) as of the date of any such Specified Transaction and immediately after
giving effect thereto, no Event of Default has occurred and is continuing;

(b) Adjusted Excess Availability immediately before and after giving Pro Forma
Effect to such Specified Transaction, and on an average basis during the thirty
(30) consecutive day period ending on and including the date of such Specified
Transaction, shall be not less than, the greater of (A) 12.5 % of the Maximum
Borrowing Amount and (B) $20,000,000;

(c) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recently ended twelve month period prior to the making of such Specified
Transaction, calculated on a Pro Forma Basis, shall be equal to or greater than
1.00 to 1.00; provided that, with respect to any Specified Transaction (other
than any Specified Restricted Payment, which shall always require compliance
with the Consolidated Fixed Charge Coverage Ratio test in this clause (c)), the
Consolidated Fixed Charge Coverage Ratio test described in this clause (c) shall
not apply if the Adjusted Excess Availability

 

3 

Rights Offering Effective Date.

 

40



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing either
immediately prior to or immediately after giving effect to such Acquisition;

(c) the Payment Conditions are satisfied; and

(d) The Borrower Agent shall have furnished the Administrative Agent with ten
(10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including balance sheets, cash flows and income statements by
month for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and, to the extent available, such other information as the
Administrative Agent may reasonably request.

“Permitted Acquisitions CapX Equipment” means CapX Equipment acquired by a Loan
Party in connection with a Permitted Acquisition.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Earn-Out Payments” means: (x) earn-out payments existing on the
Closing Date and set forth on Schedule 1.04, and (y) earn-out payments incurred
after the Closing Date in connection with a Permitted Acquisition or other
Investment permitted by this Agreement.

“Permitted Liens” has the meaning specified in Section 8.02.

“Permitted Replacement Term Debt” means the Indebtedness of the Company
evidenced by the Permitted Replacement Term Debt Documents and satisfying the
Permitted Replacement Term Debt Requirements.

“Permitted Replacement Term Debt Credit Agreement” means any credit agreement or
similar loan document or indenture among the Company, the guarantors signatory
thereto, and the applicable term lender, note purchaser or similar creditor, or
trustee for the benefit of such creditors or noteholders, satisfying the
Permitted Replacement Term Debt Requirements, as amended, supplemented, restated
or otherwise modified from time to time in accordance with this Agreement and
any applicable Intercreditor Agreement.

“Permitted Replacement Term Debt Documents” means the Permitted Replacement Term
Debt Credit Agreement and all material security agreements, guaranties,
mortgages and other material related loan documents entered into in connection
therewith.

“Permitted Replacement Term Debt Requirements” means, with respect to any
Permitted Replacement Term Debt, the satisfaction of the following conditions
with respect to such Indebtedness: (a) the aggregate outstanding principal
amount of such Indebtedness shall not exceed $90,000,000 plus accrued interest,
dividends and premiums, and reasonable fees and expenses incurred in connection
with the refinancing of the Existing Series E Preferred Stock at any time,
(b75,000,000, (b) the proceeds of the Permitted Replacement Term Debt shall pay
the outstanding Term Loans in full, and any excess proceeds of the Permitted
Replacement Term Debt shall be used by the Borrower and the Guarantors for
general corporate purposes, (c) such Indebtedness shall not mature prior to the
date that is 91 days after the Maturity Date in effect at the time of the
issuance of such Indebtedness, except upon the occurrence of a

 

42



--------------------------------------------------------------------------------

change of control or similar event (including asset sales), in each case so long
as the provisions relating to change of control or similar events (including
asset sales) included in the governing instrument of such Indebtedness provide
that the provisions of this Agreement must be satisfied prior to the
satisfaction of such provisions of such Indebtedness, (cd) such Indebtedness is
not Guaranteed by any Subsidiary of the Company other than the Loan Parties,
(de) such Indebtedness, if secured, is secured only by a first-priority Lien on
Real Property, a first-priority Lien on Rolling Stock, a first-priority Lien on
Aircraft or a second-priority Lien on the other Collateral (or bothany
combination of the foregoing), (ef) the Permitted Replacement Term Debt
Documents include amortization provisions that are (i) customary for deals of
such size and nature and (ii) reasonably acceptable to the Administrative Agent,
(fg) the terms of the Permitted Replacement Term Debt Documents are not
materially more restrictive than the terms of this Agreement; (gand (h) such
Indebtedness shall be subject to an Intercreditor Agreement reasonably
satisfactory to the Administrative Agent, addressing (without limitation)
access, disposition, lien priority, and other customary terms, and (h) the
Payment Conditions are satisfied, after taking such Indebtedness into account.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan of Reorganization” has the meaning specified in Section 11.06(i)(c).

“Platform” has the meaning specified in Section 7.02.

“Priority Swap Obligations” means Credit Product Obligations under Swap
Contracts (a) owing to BMO or its Affiliates (so long as BMO (in its discretion)
shall have established a Credit Product Reserve with respect thereto) or
(b) owing to any other Credit Product Provider and expressly identified as
“Priority Swap Obligations” in a Credit Product Notice from the Borrower Agent
and such Credit Product Provider to the Administrative Agent (which at all times
shall be subject to a Credit Product Reserve).

“Pro Forma Adjustment” means, for the purposes of calculating Consolidated
EBITDA for any Measurement Period, if at any time during such Measurement Period
the Company, any Borrower or any of its Restricted Subsidiaries shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Material Acquisition or Material Disposition occurred on the first
day of such Measurement Period, including (a) with respect to an any Material
Acquisition, inclusion of (i) the actual historical results of operation of such
acquired Person or line of business during such Measurement Period and (ii) pro
forma adjustments arising out of events which are directly attributable to such
Material Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, that are either mutually and reasonably agreed
upon by the Borrowers and the Administrative Agent, or else determined on a
basis consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC) and (b) with respect
to any Material Disposition, exclusion of the actual historical results of
operations of the disposed of Person or line of business or assets during such
Measurement Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

43



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Letter of Credit Obligations, Swing Line Loans and
Protective Advances at such time.

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $200,000,000,
as adjusted from time to time pursuant to the terms of this Agreement.

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Loan Note” means a promissory note made by the Borrowers in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1.

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07(a), and (c) the date of termination of the commitment
of each Lender to make Loans and of the obligation of the Letter of Credit
Issuer to make Letter of Credit Extensions pursuant to Section 9.02.

“Rights Offering” means the rights offering to existing holders of the Company’s
common stock pursuant to that certain Form S-1 filed with the SEC on
September 19, 2018, including, for the avoidance of doubt, pursuant to any
Rights Offering Back-Stop Agreement.

“Rights Offering Back-Stop Agreement” means any standby purchase, back-stop or
other agreement dated on or about the Sixth Amendment Effective Date between the
Company and Elliott Associates, L.P., a Delaware limited partnership and/or
Elliott International, L.P., a Cayman Islands, British West Indies limited
partnership in connection with the Rights Offering.

“Rights Offering Effective Date” has the meaning specified in the Sixth
Amendment.

“Rolling Stock” means any Equipment that (a) consists of trucks, tractors,
trailers and/or other vehicles subject to certificates of title and (b) is owned
by any Loan Party.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

47



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” means January 30, 2018.

“Second Amendment Investment Agreement” means the Investment Agreement by and
among the Company, Elliott Associates, L.P., a Delaware limited partnership, and
Brockdale Investments LP, a Delaware limited partnership entered into within 30
days of the Second Amendment Effective Date on the terms described in paragraphs
1 and 2 of that certain commitment letter dated as of the Second Amendment
Effective Date by and among the Company, Elliott Associates, L.P., a Delaware
limited partnership, and Brockdale Investments LP, a Delaware limited
partnership and otherwise on terms reasonably acceptable to the Administrative
Agent.

“Second Amendment Series E Preferred Stock” means the “Series E Preferred Stock”
as defined in, and issued pursuant to, the Second Amendment Investment Agreement
(as amended by Amendment No. 1 to Investment Agreement and Termination of Equity
Commitment Letter dated as of August 3, 2018, Amendment No. 2 to Investment
Agreement dated as of September 19, 2018 and Amendment No. 3 to Investment
Agreement dated as of November 8, 2018); provided that (A) the aggregate amount
of such Preferred Stock shall not exceed $52,500,000, (B) such Preferred Stock
shall be issued in increments of not less than $8,750,000, (C) the Net Cash
Proceeds of each issuance of such Preferred Stock shall be applied to prepay
Term Loans pursuant to Section 2.06(b)(i)(E) and (D) such Preferred Stock is
issued by DecemberJanuary 31, 2018.2019.

“Secured Party” means (a) each Lender, (b) each Credit Product Provider, (c) the
Administrative Agent, (d) the Letter of Credit Issuer, (e) the Arrangers and
(f) the successors and assigns of each of the foregoing.

“Secured Party Expenses” has the meaning specified in Section 11.04(a).

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” means the Pledge and Security Agreement and Irrevocable
Proxy dated as of the date hereof by the Loan Parties and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit C.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, the Aircraft
Mortgages, the Aircraft Related Documents, the Mortgages, the Mortgage Related
Documents, the Copyright Security Agreement, the Trademark Security Agreement,
each Lien Waiver and all other agreements (including securities account control
agreements), instruments and other documents, whether now existing or hereafter
in effect, pursuant to which any Loan Party or other Person shall grant or
convey to the Administrative Agent or the Lenders a Lien in property as security
for all or any portion of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14.

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement dated
as of November 8, 2018, among the Company, the Subsidiary Guarantors party
thereto, the Lenders party thereto, and the Administrative Agent.

 

 

48



--------------------------------------------------------------------------------

“Sixth Amendment Effective Date” means November 8, 2018.

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

“Specified Debt Payment” means any prepayment of Indebtedness made pursuant to
Section 8.11(a)(v).

“Specified Disposition” means a sale of a “division” of the Loan Parties,
including the sale of all of the capital stock or substantially all of the
assets of the Loan Parties identified on Schedule 1.05.

“Specified Event of Default” means at any time an Event of Default under
Section 9.01(a), 9.01(b) (solely with respect to a breach of Section 8.12), or
Section 9.01(f).

“Specified Events” means those events specified to the Lenders prior to the
Closing Date.

“Specified Investment” means any Investment made pursuant to Section 8.03(l).

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)).

“Specified Pro Forma Transaction” means, with respect to any period, any
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation or other event that by the terms of the Loan
Documents expressly requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis.”

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 8.06(e) or (f).

“Specified Transaction” means each Specified Disposition, Specified Debt
Payment, Specified Investment, Specified Restricted Payment and Permitted
Acquisition.

“Subordinated Debt” means (i) Indebtedness which is expressly subordinated in
right of payment to the prior Payment in Full and which is in form and on terms
reasonably satisfactory to, and approved in writing by, the Administrative
Agent, and (ii) Permitted Earn-Out Payments.

 

 

49



--------------------------------------------------------------------------------

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Debt or any Permitted Replacement Term Debt, including as set forth
in the Intercreditor Agreement or other applicable intercreditor agreements.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules; provided, that no stock option, phantom stock, restricted
stock or similar plan or agreement providing for payments on account of services
provided by current or former directors or employees of any Loan Party shall be
a “Swap Contract.”

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

 

50



--------------------------------------------------------------------------------

“Term Loan Outstandings” means, with respect to any Term Lender at any time, the
sum of the Outstanding Amount of such Term Lender’s Term Loans at such time.

“Third Amendment Effective Date” means March 14, 2018.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments of such Lender and the Credit Exposure of such Lender at
such time.

“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Credit Loans, Protective Advances, Swing
Line Loans and Letter of Credit Obligations.

“Trade and Replacement Plan” means any plan or program providing for the trade
or replacement of Rolling Stock.

“Trade Date” has the meaning specified in Section 11.06(i)(a).

“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Secured Parties, such Person’s interest in its trademarks as security for
the Obligations.

“Transaction” means, individually or collectively as the context may indicate,
(a) entering into the Permitted Replacement Term Debt and (b) the entering by
the Loan Parties of the Loan Documents to which they are a party and the funding
of the Revolving Credit Facility.

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services,
other than Letters of Credit, in each case, to or for the benefit of any Loan
Party or an Affiliate of any Loan Party which are entered into or maintained
with a Lender or an Affiliate of a Lender and which are not prohibited by the
express terms of the Loan Documents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than Illinois, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

 

52



--------------------------------------------------------------------------------

(v) All refinancings and fundings under this Section 2.04(c) shall be in
addition to and without duplication of the settlement procedures and obligations
under Section 2.14.

(d) Repayment of Participations. At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Credit Lender its Applicable
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Repayment of Loans.

(a) Term Loan.4 The Borrowers unconditionally promise to pay to the
Administrative Agent for the account of each Term Lender the principal amount of
the Term Loans on the last day of each fiscal quarter, in consecutive quarterly
installments based on a 5.5-year amortization schedule (i.e. each installment
shall be 1/22nd of the original principal amount of the Term Loan), commencing
on March 31, 2018. Loans outstanding on the following dates in the respective
amounts set forth opposite such dates:

 

Date

   Quarterly
Payment  

December 31, 2018

   $ 2,479,213.93  

March 31, 2019

   $ 3,000,000.00  

June 30, 2019

   $ 3,000,000.00  

September 30, 2019 and the last day of each Fiscal Quarter thereafter

   $ 3,500,000.00  

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof.

(b) CapX Loan. In the event any CapX Loans are made, the principal of each CapX
Loan shall be repaid on the last day of each fiscal quarter in consecutive
quarterly installments based on a six-year amortization schedule (i.e. each
installment shall be 1/24th of the original principal amount of such CapX Loan),
commencing on the last day of the first full fiscal quarter immediately
following the making of such CapX Loan. The outstanding unpaid principal balance
and all accrued and unpaid interest on the CapX Loan shall be due and payable on
the earlier of (i) the Maturity Date, and (ii) the date of the acceleration of
the CapX Loan in accordance with the terms hereof.

 

 

4 Rights Offering Effective Date

 

69



--------------------------------------------------------------------------------

respects if qualified by materiality) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or in all respects if qualified by materiality) as of such earlier
date, and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, (ii) the Borrowers, the Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel; (iii) the Borrowers shall have paid such
fees and other compensation to the Revolving Credit Lenders increasing their
Revolving Credit Commitments and to the Additional Commitment Lenders as the
Borrowers and such Lenders and Additional Commitment Lenders shall agree;
(iv) the Borrowers shall have paid such arrangement fees, if any, to the
Administrative Agent as the Borrowers and the Administrative Agent may agree;
(v) other than the fees and compensation referred to in clauses (iii) and
(iv) above, the Commitment Increase shall be on the same terms and pursuant to
the same documentation applicable to the existing Revolving Credit Commitments,
(vi) the Borrowers shall deliver to the Administrative Agent (A) an opinion or
opinions, in form and substance reasonably satisfactory to the Administrative
Agent, from counsel to the Loan Parties reasonably satisfactory to the
Administrative Agent and dated such date and (B) a certification from the
Borrower Agent, or other evidence reasonably satisfactory to the Administrative
Agent, that such increase is permitted under the documents governing the
Permitted Replacement Term Debt and any other material Indebtedness of the
Borrowers; (viii) the Borrowers, the Lenders increasing their Commitments and
each Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (ix) no Default or Event of Default exists or shall result
therefrom. The Revolving Credit Loans outstanding on the Increase Effective Date
shall be reallocated and adjusted between and among the applicable Lenders, and
the Borrowers shall pay any additional amounts required pursuant to Section 3.05
resulting therefrom, to the extent necessary to keep the outstanding applicable
Revolving Credit Loans ratable among the applicable Lenders with any revised
Applicable Percentages, as applicable, arising from any nonratable increase in
the applicable Revolving Credit Loans under this Section 2.18.

(f) Conflicting Provisions. This Section 2.18 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.19 Designation of Subsidiaries as Unrestricted Subsidiaries. The Borrower
Agent may, at any time after the Effective Date upon written notice to the
Administrative Agent, designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) immediately before and after such
designation and on a Pro Forma Basis as of the end of the most recent
Measurement Period, no Default or Event of Default shall have occurred and be
continuing, (ii) each Subsidiary to be designated as an Unrestricted Subsidiary
(and its Subsidiaries) has not at the time of such designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become liable
with respect to any Indebtedness pursuant to which the lender thereunder or any
other party thereto has recourse to any Loan Party or other Restricted
Subsidiary or to any assets of any Loan Party or other Restricted Subsidiary,
(iii) no Loan Party shall have any liability for any Indebtedness or other
obligations of any Unrestricted Subsidiary except to the extent permitted as to
any unaffiliated Person under the Loan Documents, (iv) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (A) the
Payment Conditions would be satisfied on a Pro Forma Basis after giving effect
to such designation, and (B) after giving thereto, Unrestricted Subsidiaries may
not, in the aggregate, represent more than ten percent 10% of the total assets
or total revenue of the Company and its Subsidiaries on a consolidated basis
(after intercompany eliminations), (v) no Subsidiary that owns Intellectual
Property that is material to the business of the other Loan Parties, taken as a
whole, may be designated an Unrestricted Subsidiary, and no such Intellectual
Property may be transferred to any Unrestricted Subsidiary following its
designation as such, and (vi) no Restricted

 

 

87



--------------------------------------------------------------------------------

Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary, or if it is a Restricted Subsidiary for
purposes of the Permitted Replacement Term Debt. The designation of any
Subsidiary as an Unrestricted Subsidiary after the date hereof shall constitute
an Investment by the Company therein at the date of designation in an amount
equal to the Fair Market Value of the Company or its Subsidiaries’ (as
applicable) investment therein. Any notice delivered pursuant to this
Section 2.19(a) shall include a certificate of a Responsible Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Loan Parties or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower Agent or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Letter of Credit Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnification by the Borrowers.

(i) Without limiting the provisions of subsection (a) or (b) above, each Loan
Party shall, and does hereby, indemnify the Administrative Agent, each Lender
and the Letter of Credit Issuer, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and Borrower for a return is promptly
remitted to the Administrative Agent for application to the Obligations in
accordance with Section 2.06(c).

 

88



--------------------------------------------------------------------------------

(iii) Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Aircraft Parts on consignment or approval, and shall assure that all Aircraft
Parts are acquired in accordance with applicable Law. No Borrower shall sell any
Aircraft Parts on consignment or approval or any other basis under which the
customer may return or require a Borrower to repurchase such Aircraft Parts. The
Borrowers shall use, store and maintain all Aircraft Parts with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all applicable Laws, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.

(c) Collateral at Locations Subject to a Material Third-Party Agreement. With
respect to any location of Collateral subject to a Material Third-Party
Agreement entered into after the Closing Date, each Loan Party shall use
commercially reasonable efforts to provide the Administrative Agent with Lien
Waivers with respect to the premises subject to such Material Third-Party
Agreements. Loan Parties acknowledge that if such Lien Waivers are not
delivered, then, except as otherwise expressly set forth herein, at the election
of the Administrative Agent, all or a portion of the Collateral at such
locations may be deemed ineligible for inclusion in the Borrowing Base and/or
(without duplication) the Administrative Agent may establish a Rent and Charges
Reserve for such location.

4.03 After Acquired Property; Further Assurances.

(a) New Deposit Accounts and Securities Accounts. Concurrently with or prior to
the opening of any Deposit Account, Securities Account or Commodity Account by
any Loan Party, other than any Excluded Deposit Account, such Loan Party shall
deliver to the Administrative Agent a Control Agreement covering such Deposit
Account, Securities Account or Commodity Account, duly executed by such Loan
Party, the Administrative Agent and the applicable Controlled Account Bank,
securities intermediary or financial institution at which such account is
maintained.

(b) Future Leases. Without limiting the generality of the foregoing subsection
(a), prior to entering into any new lease of Real Property or renewing any
existing lease of Real Property following the Closing Date, each Borrower shall,
and shall cause each Loan Party to, use its (and their) commercially reasonable
efforts to deliver to the Administrative Agent a Lien Waiver, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
lessor of any Real Property, to the extent the value of any Collateral (other
than Rolling Stock or Aircraft) of the Borrowers held or to be held at such
leased property exceeds (or it is anticipated that the value of such Collateral
will exceed at any point in time during the term of such leasehold term)
$100,000.

(c) Acquired Real Property. If, after the Closing Date, any Loan Party acquires,
owns or holds an interest in any fee-owned Real Property not constituting
Excluded Real Property, the Company will promptly (and in any event within ten
(10) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question. Promptly upon the
Administrative Agent’s request (but not in contravention of any Intercreditor
Agreement with any holders of Permitted Replacement Term Debt, unless otherwise
agreed to by such holders of Permitted Replacement Term Debt), each Loan Party
with an interest in such fee-owned Real Property shall deliver applicable
Mortgages and Mortgage Related Documents for such fee owned Real Property in
favor of the Administrative Agent, which shall be in form and substance
reasonably acceptable to Administrative Agent.

 

 

97



--------------------------------------------------------------------------------

(b) on or before the 30th day of each calendar month from and after the date
hereof, Borrower Agent shall deliver to the Administrative Agent, in the form
reasonably acceptable to the Administrative Agent, (i) reconciliations of all
Borrowers’ Accounts as shown on the month-end Borrowing Base Certificate for the
immediately preceding month to Borrowers’ accounts receivable agings, to
Borrowers’ general ledger and to Borrowers’ most recent financial statements,
(ii) a detailed aged trial balance of all Accounts as of the end of the
preceding calendar month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any credit and other
information as the Administrative Agent may reasonably request. (iii) accounts
payable agings, and (iv) Inventory status reports, all with supporting materials
as the Administrative Agent shall reasonably request;

(c) a Compliance Certificate executed by the chief executive officer, chief
financial officer or treasurer of Borrower Agent which (A) certifies compliance
with Section 8.12, (B) provides a reasonably detailed calculation of the
Consolidated Fixed Charge Coverage Ratio and (C) provides updates, if any, to
Schedules 6.08, 6.19, 6.28, 6.29(a), 6.29(b), 6.30(a) and 6.30(b) to make the
representations and warranties with respect thereto true and correct as of the
end of the applicable Measurement Period, delivered (i) concurrently with
delivery of financial statements under Sections 7.01(a) and 7.01(b), whether or
not a Fixed Charge Trigger Period then exists, (ii) on the first day of any
Fixed Charge Trigger Period (certifying compliance as of the last day of the
Measurement Period most recently ended prior to the start of such Fixed Charge
Trigger Period) and (iii) as requested by Administrative Agent while a Default
or Event of Default exists;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) at the Administrative Agent’s reasonable request (but not more frequently
than monthly unless a Default or Event of Default has occurred and is
continuing), a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to the Administrative Agent;

(f) (i) on or prior to the last Business Day of each week (commencing with the
week ending April 27, 2018), a rolling 13-week consolidated cash flow forecast
of the Company and its Subsidiaries depicting on a weekly basis, projected cash
receipts and disbursements and cash balances of the Company and its
Subsidiaries, in form reasonably satisfactory to the Administrative Agent, and
(ii) promptly, any material variance in actual cash receipts or disbursements or
cash balances from any forecast provided under clause (f)(i) above together with
an explanation thereof; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request, all in form and scope reasonably acceptable to the
Administrative Agent.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Agent posts such documents, or provides a link thereto on the Borrower
Agent’s website on the Internet at www.rrts.com; or (ii) on which such documents
are posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided

 

 

116



--------------------------------------------------------------------------------

(g) of any change in the Borrower Agent’s chief executive officer, president,
chief financial officer or treasurer;

(h) of the discharge by any Loan Party of its present Auditors or any withdrawal
or resignation by such Auditors;

(i) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

(j) of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $1,000,000;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(l) of Collateral in an aggregate face amount of $2,500,000 or more ceasing to
be Eligible Accounts, Eligible Aircraft Parts or Eligible Equipment;

(m) promptly after the furnishing thereof, copies of any material requests or
notices received by any Borrower or Subsidiary (other than in the ordinary
course of business or to the extent duplicative of notices provided hereunder)
and copies of any material statement or report furnished to any lender or holder
of any “Preferred Stock” under the Existing Investment Agreement or the Second
Amendment Investment Agreement (including executed copies of the Second
Amendment Investment Agreement and the certificate of designation related
thereto promptly after execution or filing thereof, as applicable), Permitted
Replacement Term Debt or Subordinated Debt; and

(n) of any failure by any Loan Party to pay rent at any of such Loan Party’s
locations where the NOLV of Aircraft Parts at such location in excess of
$100,000 if such failure continues for more than fifteen (15) days following the
day on which such rent first came due.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being Properly Contested; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property, except to the
extent that any such Lien would otherwise be permitted by Section 8.02; and
(c) all Indebtedness having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000,
as and when due and payable, but subject to any Subordination Provisions
contained in any instrument or agreement evidencing such Indebtedness.

7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain all

 

 

118



--------------------------------------------------------------------------------

provided that representatives of the Borrower Agent shall be given the
opportunity to participate in any discussions with the Auditors. The
Administrative Agent shall not have any duty to any Loan Party to share any
results of any Field Exam with any Loan Party. Appraisals shall be shared with
the Borrower Agent upon request. The Loan Parties acknowledge that all Field
Exams, appraisals and reports are prepared by or for the Administrative Agent
and Lenders for their purposes, and Loan Parties shall not be entitled to rely
upon them.

(b) Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with (i) up to one appraisal of parts inventory and Field Exam during
any twelve (12) month period during which no Reporting Trigger Period has
arisen, (ii) up to one additional Field Exam in any twelve (12) month period
during which Adjusted Excess Availability is less than the greater of
(i) $24,000,000 and (ii) 15.0% of the Maximum Borrowing Amount for five
(5) consecutive Business Days, and (iii) up to one additional appraisal of parts
inventory in any twelve (12) month period during which a Reporting Trigger
Period has arisen; provided, however, that if a Field Exam or appraisal is
initiated during a Default or Event of Default, (x) all reasonable and
documented out-of-pocket charges, costs and expenses therefor shall be
reimbursed by the Loan Parties without regard to such limits and (y) there shall
be no limitation on the number or frequency of such Field Exams or appraisals of
parts inventory. In addition, (i) during the continuance of an Event of Default,
in the Administrative Agent’s discretion, the Administrative Agent may request
appraisals of Aircraft and Rolling Stock without limitation on the number or
frequency of such appraisals, all of which shall be at the Company’s expense and
(ii) the Administrative Agent shall conduct one (1) appraisal of Term Loan
Equipment after the Third Amendment Effective Date (which the Administrative
Agent intends to conduct within 60 days of the Third Amendment Effective Date),
which appraisal shall be (x) conducted at Company’s expense, (y) substantially
in the same form as that conducted prior to the Third Amendment Effective Date,
and (z) provided by such appraiser which conducted the appraisal prior to the
Third Amendment Effective Date.

(c) Without limiting the foregoing, participate and will cause their key
management personnel to participate in telephonic or other meetings with the
Administrative Agent and Lenders periodically during each year, which meetings
shall be held at such times and such places as may be reasonably requested by
the Administrative Agent.

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (x) in the case
of the Revolving Credit Facility and Term Loan Facility (i) to redeem all
outstanding shares of the Existing Series F Preferred Stock, (ii) to pay fees
and expenses in connection with the Transactions, and (iii) for working capital,
capital expenditures, Permitted Acquisitions, and other general corporate
purposes not in contravention of any Law or of any Loan Document, and (y) in the
case of the CapX Facility, to finance CapX Equipment. None of the proceeds of
the Credit Extensions will be used, directly or indirectly, (a) to finance or
refinance dealings or transactions by or with any Person that is described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) or is otherwise a Person officially sanctioned by the United States of
America pursuant to the OFAC Sanctions Program or (b) for any purpose that is
otherwise in violation of the Trading with the Enemy Act, the OFAC Sanctions
Program, the PATRIOT Act or CISADA (collectively, the “Foreign Activities
Laws”).

7.12 New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Subsidiary
(other than an Excluded Subsidiary), or the time any existing Excluded
Subsidiary ceases to be an Excluded Subsidiary, or the Division of any
Subsidiary (other than any Subsidiary that is or becomes a Foreign Subsidiary or
an Excluded Subsidiary), cause to be delivered to the Administrative Agent each
of the following, as applicable:

 

 

121



--------------------------------------------------------------------------------

(b) No later than September 15, 2017, (i) execute and deliver a Control
Agreement with respect to each Securities Account and Commodity Account listed
on part (b) of Schedule 6.19, or (ii) close any such Securities Account or
Commodity Account that is not subject to a Control Agreement.

(c) No later than September 15, 2017, deliver to the Administrative Agent (or
the Vehicle Title Service Provider) a valid certificate of title issued in the
name of a Loan Party which, to the extent required by the Laws of the applicable
jurisdiction that issued the certificate of title in order to perfect a Lien on
such Rolling Stock, lists the Administrative Agent (or the Vehicle Title Service
Provider) as the first and sole lienholder with respect to each item of Rolling
Stock constituting Term Loan Equipment; provided that prior to such time limit,
the certificate of title for such item of Rolling Stock shall be issued in the
name of a Loan Party and evidence no Lien other than a Lien in favor of US Bank
in connection with credit facilities which have been paid in full and terminated
and for which the Company has authority to re-title in the name of the
Administrative Agent.

(d) No later than September 15, 2017, execute and deliver Aircraft Mortgages
granting a first priority lien in favor of the Administrative Agent, together
with each Aircraft Related Document, with respect to each Aircraft constituting
Term Loan Equipment.

(e) No later than October 31, 2017, comply with the obligations set forth in
Section 7.19(a).

(f) No later than January 26, 2018, comply with the obligations set forth in
Section 7.19(b).

(g) No later than September 15, 2017, with respect to that certain McDonnell
Douglas model model DC-9-83 (MD-83) aircraft bearing manufacturer’s serial
number 53021 (described on the International Registry Manufacturer’s List as
McDONNELL DOUGLAS model MD-80-83, serial number 53021) and United States
Registration Number N948AS, either (x) provide evidence of deregistration
thereof in form and substance satisfactory to the Administrative Agent or
(y) execute and deliver an Aircraft Mortgage granting a first priority lien in
favor of the Administrative Agent, together with each Aircraft Related Document,
with respect thereto.

(h) No later than September 15, 2017, provide evidence of filing of releases of
the security interests in copyrights identified in part (g) of Schedule 7.21, in
form and substance satisfactory to the Administrative Agent.

(i) No later than September 15, 2017, provide evidence of filing of releases of
the security interests in trademarks identified in part (h) of Schedule 7.21, in
form and substance satisfactory to the Administrative Agent.

(j) No later than August 31, 2017, provide a monthly Account roll-forward for
each of March, April, and May of 2017, tied to the beginning and ending accounts
receivable balances of the Company’s general ledger.

(k) Pursuant to Amendment No. 3 dated as of November 8, 2018, the Second
Amendment Investment Agreement in respect of the Second Amendment Series E
Preferred Stock shall be amended to extend the commitment therein to issue up to
$17,500,000 of Second Amendment Series E Preferred Stock from December 31, 2018
to the earlier of (i) January 31, 2019 and (ii) the occurrence of the Rights
Offering.

7.22 Rights Offering. If the Rights Offering (inclusive of any amount received
pursuant to any Rights Offering Back-Stop Agreement) is consummated, the Company
shall retain at least $30,000,000 in net cash proceeds from the Rights Offering
(inclusive of any amount received pursuant to any Rights Offering Back-Stop
Agreement) and use such proceeds solely for general corporate purposes not in
contravention of any Law or of any Loan Document.

 

125



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

8.01 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness or
issue any Disqualified Equity Interest, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.01;

(c) Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party; provided that any Guarantee of Indebtedness
permitted hereunder that is subordinated to the Obligations shall be
subordinated to the Obligations on substantially the same terms as such
guaranteed Indebtedness;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract,; provided that (i) such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of directly mitigating
risks reasonably anticipated by such Person associated with liabilities,
commitments, investments, assets, cash flows of or property held by, or changes
in the value of securities issued by, such Person, and not for purposes of
speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; provided
further, however, that the Swap Termination Value of all such Swap Contracts,
together with the aggregate amount of all Indebtedness permitted under
Section 8.01(f) below at any one time outstanding, shall not exceed
$60,000,000;75,000,000; provided further that this amount shall be increased to
$100,000,000 upon the earlier of (x) December 31, 2019 and (y) the indefeasible
payment in full in cash of all Term Loans, together with all accrued and unpaid
interest thereon;5

(e) Indebtedness arising in the Ordinary Course of Business in connection with
treasury management and commercial credit card, merchant card and purchase or
procurement card services including Treasury Management and Other Services;

(f) Without duplication of Indebtedness permitted under Section 8.01(x) below,
Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for Real Property and fixed or capital assets within
the limitations set forth in Section 8.02(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding, together
with the Swap Termination Value of all Swap Contracts permitted under
Section 8.01(d) above, shall not exceed $60,000,000;, shall not exceed
$75,000,000; provided further that this amount shall be increased to
$100,000,000 upon the earlier of (x) December 31, 2019 and (y) the indefeasible
payment in full in cash of all Term Loans, together with all accrued and unpaid
interest thereon;6

 

 

5 The proviso is only effective as of the Rights Offering Effective Date.

6 The proviso is only effective as of the Rights Offering Effective Date.

 

126



--------------------------------------------------------------------------------

(g) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;

(h) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letters
of credit, warehouse receipt or similar facilities entered into in the Ordinary
Course of Business in respect of workers’ compensation and other casualty
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation and other
casualty claims;

(i) Indebtedness incurred or arising in the Ordinary Course of Business and not
in connection with the borrowing of money in respect of (i) obligations to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms; (ii) performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar instruments or obligations;
and (iii) without duplication of Indebtedness permitted under Section 8.01(q)
below, obligations to pay insurance premiums;

(j) Indebtedness representing deferred compensation to employees, consultants or
independent contractors incurred in the Ordinary Course of Business;

(k) surety bonds, deposits and similar obligations permitted under
Section 8.02(e) or (f);

(l) unsecured Indebtedness of (i) any Loan Party owing to any other Loan Party,
(ii) any Loan Party owing to any Subsidiary that is not a Loan Party; provided
that any such Indebtedness described in this clause (ii) (x) bears interest (and
provided for fees) at a rate (or amount) no greater than the then current arm’s
length market rate (or amount) for similar Indebtedness, (y) does not require
the payment in cash of principal (at maturity or otherwise) prior to ninety-one
(91) days following the Maturity Date and (z) is subordinated to the Obligations
on terms reasonably acceptable to the Administrative Agent, (iii) any Subsidiary
that is not a Loan Party owing to any other Subsidiary that is not a Loan Party
and (iv) any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness described in this clause (iv) which is owing
to a Loan Party, shall (x) to the extent the aggregate principal amount thereof
is in excess of $1,000,000, be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent and pledged to the
Administrative Agent on terms acceptable to it, (y) be permitted under
Section 8.03(c)(iv) or Section 8.03(g), and (z) not be forgiven or otherwise
discharged for any consideration other than payment in full in cash unless the
Administrative Agent otherwise consents;

(m) Permitted Replacement Term Debt;

(n) Subordinated Debt;

(o) Indebtedness incurred in connection with any Permitted Earn-Out Payment;

(p) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Dispositions permitted
under Section 8.05(b);

(q) Without duplication of Indebtedness permitted under Section 8.01(i)(iii)
above, Indebtedness incurred in connection with the financing of insurance
premiums in the Ordinary Course of Business (“Financed Premiums”);

 

127



--------------------------------------------------------------------------------

(r) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent and/or for the
benefit of providers of Permitted Replacement Term Debt title insurance
policies;

(s) Contingent Obligations related to guaranty obligations of the Company or any
of its Subsidiaries with respect to operating leases of the Company’s Domestic
Subsidiaries for terminal facilities and other contract obligations (other than
Indebtedness) of the Company’s Domestic Subsidiaries not prohibited by this
Agreement so long as the same remain Contingent Obligations;

(t) Contingent Obligations arising with respect to customary indemnification
obligations in favor of sellers in connection with Permitted Acquisitions;

(u) Indebtedness or Contingent Obligations related to co-borrower or guaranty
obligations of the Company or its Subsidiaries with respect to loans obtained by
independent contractors of the Company or its Subsidiaries for the purpose of
such independent contractor acquiring trucks or trailers; provided that the
aggregate amount of all such Indebtedness or Contingent Obligations, together
with the aggregate amount of Investments permitted under Section 8.03(i), shall
not exceed $15,000,000 at any one time outstanding;

(v) Assumed Indebtedness; provided that the aggregate amount of such Assumed
Indebtedness does not exceed $7,500,000 in the aggregate at any time
outstanding;

(w) Refinancing Indebtedness;

(x) Without duplication of Indebtedness permitted under Section 8.01(f) above,
Attributable Indebtedness; provide that the aggregate amount of such
Attributable Indebtedness does not exceed $10,000,000 at any time outstanding;
and

(y) Other Indebtedness; provided that the aggregate amount of such other
Indebtedness does not exceed $7,500,000 in the aggregate at any time
outstanding.

8.02 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof as described on Schedule 8.02 (setting
forth, as of the Closing Date, the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Restricted Subsidiary subject thereto) and any renewals or extensions
thereof, provided that (i) the Lien does not extend to any additional property,
and (ii) the obligations secured or benefited thereby constitutes Refinancing
Indebtedness;

(c) Liens for taxes, assessments or other governmental charges, not yet due or
which are being Properly Contested, and which in all cases are junior to the
Lien of the Administrative Agent;

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 60 days or which are
being Properly Contested;

 

128



--------------------------------------------------------------------------------

(e) Liens, pledges or deposits in the Ordinary Course of Business in connection
with (i) insurance, workers compensation, unemployment insurance and social
security legislation, (ii) contracts, bids, government contracts, and surety,
appeal, customs, performance and return-of-money bonds and (iii) other similar
obligations (exclusive of obligations in respect of the payment for borrowed
money), whether pursuant to contracts, statutory requirements, common law or
consensual arrangements, other than any Lien imposed by ERISA;

(f) Liens arising in the Ordinary Course of Business consisting of deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature, in each case, incurred in the Ordinary Course of Business;

(g) Liens with respect to minor defects in title and easements, rights-of-way,
covenants, consents, reservations, encroachments, variations and zoning and
other similar restrictions, charges, encumbrances or title defects affecting
Real Property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person and do not materially detract from the value of or materially
impair the use by the Loan Parties in the Ordinary Course of Business of the
property subject to or to be subject to such encumbrance;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01 or securing appeal or other surety bonds related
to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent;

(i) Liens securing Indebtedness permitted under Section 8.01(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or Fair Market Value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding leases entered into in the Ordinary Course of Business;

(k) operating leases or subleases (other than leases or sublease of any Aircraft
subject to an Aircraft Mortgage) granted by the Loan Parties to any other Person
in the Ordinary Course of Business;

(l) Liens (a) of a collection bank arising under Section 4-210 of the UCC or any
comparable or successor provision on items in the course of collection,
(b) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the Ordinary Course of Business and (c) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(m) Liens in favor of customs and revenue authorities imposed by Law to secure
payment of customs duties in connection with the importation of goods and
arising in the Ordinary Course of Business which are not overdue for a period of
more than 60 days or which are being Properly Contested;

(n) Liens securing Permitted Replacement Term Debt permitted pursuant to
Section 8.01(m);

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

 

129



--------------------------------------------------------------------------------

(l) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied with respect thereto (a “Specified Investment”); and

(m) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, additional Investments not otherwise
expressly permitted by this Section, Investments by any Loan Party in an
aggregate amount (valued at Cost) not to exceed $2,500,000 during the term of
this Agreement.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person or Divide any Loan Party to their Subsidiaries, except that, so
long as no Default or Event of Default exists or would result therefrom:

(a) any Subsidiary of the Company may merge or consolidate with or liquidate or
dissolve into a Loan Party; provided, that, (i) the Loan Party shall be the
continuing or surviving Person, (ii) a Borrower may not merge into the Company
and (iii) in the case of any merger of a Borrower and a Subsidiary Guarantor,
such Borrower shall be the continuing or surviving Person;

(b) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that, (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person or the surviving Person becomes a Loan Party;
provided, further that the Company shall be the surviving Person in the case of
any merger with the Company;

(c) any Subsidiary that is not a Loan Party may merge into any other Subsidiary
that is not a Loan Party; provided that, when any wholly-owned Subsidiary is
merging with another Subsidiary that is not wholly-owned, the wholly-owned
Subsidiary shall be the continuing or surviving Person; and

(d) any Loan Party (other than the Company) may dissolve or liquidate if the
Borrower Agent determines in good faith that such liquidation or dissolution is
in the best interest of the Loan Parties and is not materially disadvantageous
to the Administrative Agent or the Lenders; provided that such Loan Party shall
at or before the time of such dissolution or liquidation, transfer its assets to
a Loan Party (or, if such Loan Party was a Borrower, to a Borrower).

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of Cash Equivalents, each in the Ordinary Course of Business;

(b) Dispositions (including Term Loan Equipment, CapX Equipment, and the capital
securities and other Equity Interests or other assets of Subsidiaries) for at
least Fair Market Value (as determined by the Board of Directors of the Company
if the Fair Market Value is reasonably likely to be more than $1,000,000) so
long as (i) except in the case of a Specified Disposition, the net book value of
all assets sold or otherwise disposed of in any fiscal year by the Company and
its Subsidiaries, in the aggregate, does not constitute a substantial portion of
the property of the Company and its Subsidiaries taken as a whole or otherwise
exceed 5% of the net book value of the consolidated assets of the Company and
its Subsidiaries as of the last day of the preceding fiscal year (ii) no Event
of Default has occurred and is continuing at the time of such Disposition, and
(iii) all proceeds thereof are applied in accordance with Section 2.06(c); and

 

131



--------------------------------------------------------------------------------

acquire any such shares in connection with customary employee or management
agreements, plans or arrangements, all in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement;

(d) the Borrower may acquire its common stock upon the exercise of stock options
or the vesting of restricted stock units if such common stock represents a
portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with such exercise or vesting of
securities held by any current or former director, officer or employee of any
Loan Party or Subsidiary, all in an aggregate amount not to exceed $1,000,000
during any fiscal year;

(e) the Company shall be permitted to make (i) Permitted Earn-Out Payments
described in clause (x) of the definition thereof so long as no Specified Event
of Default then exists or would exist as a result thereof, and (ii) Permitted
Earn-Out Payments described in clause (y) of the definition thereof if the
Payment Conditions are satisfied with respect thereto; and

(f) the Company shall be permitted to make any other Restricted Payment (whether
in the form of cash dividends (including, without limitation, dividends on any
series of Preferred Stock as defined in the Existing Investment Agreement or
Second Amendment Investment Agreement, as applicable), distributions, purchases,
redemptions (including, without limitation, redemption of the Existing Series E
Preferred Stock) or other acquisitions of or with respect to shares of its
common stock or other Equity Interests or otherwise) if the Payment Conditions
are satisfied with respect thereto; provided that, so long as no Default or
Event of Default exists, there is no need to satisfy the Payment Conditions in
order to make Restricted Payments on the Rights Offering Effective Date with the
proceeds of the Rights Offering (including, without limitation, payments or
dividends made in connection with the redemption of any of the “Preferred Stock”
issued pursuant to the Existing Investment Agreement or the Second Amendment
Investment Agreement).

8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Restricted Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than:

(a) transactions on fair and reasonable terms substantially as favorable to such
Loan Party or Restricted Subsidiary as would be obtainable by such Loan Party or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate;

(b) transactions between or among the Loan Parties;

(c) subject to the terms and conditions of Section 8.06(e), each of the
Permitted Earn-Out Payments;

(d) transactions pursuant to agreements in existence or contemplated on the
Closing Date as set forth on Schedule 8.08 or any amendment thereto to the
extent such an amendment is not adverse to the Secured Parties in any material
respect; and

(e) the Permitted Replacement Term Debt; and

(f) any Rights Offering Back-Stop Agreement or any registration rights agreement
and stockholders agreement executed in connection therewith.

 

133



--------------------------------------------------------------------------------

(c) amend, modify or change in any manner any term or condition of the Existing
Investment Agreement, the Second Amendment Investment Agreement or the preferred
stock certificates of designation related thereto, in each case so that the
terms and conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms thereof (i) in the case of
the Existing Investment Agreement and the preferred stock certificates of
designation related thereto, as of the Closing Date and (ii) in the case of the
Second Amendment Investment Agreement and the preferred stock certificate of
designation related thereto, as of the date of Amendment No. 1 to Investment
Agreement and Termination of Equity Commitment Letter dated as of August 3,
2018.

8.12 Financial Covenant. Permit the Consolidated Fixed Charge Coverage Ratio,
determined on a Pro Forma Basis as of (i) the last day of the Measurement Period
most recently ended before the commencement of a Fixed Charge Trigger Period and
(ii) the last day of each Measurement Period thereafter ending during any Fixed
Charge Trigger Period to be less than 1.00 to 1.00 for such Measurement Period.

8.13 Creation of New Subsidiaries. Create or acquire any new Subsidiary after
the Closing Date other than Subsidiaries created or acquired in accordance with
Section 7.12.

8.14 Securities of Subsidiaries. Permit any Restricted Subsidiary to issue any
Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.

8.15 Sale and Leaseback. Enter into any agreement or arrangement with any other
Person providing for the leasing by any Loan Party or any Restricted Subsidiary
of real or personal property which has been or is to be sold or transferred by
any Loan Party or any Restricted Subsidiary to such other Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of a Loan Party or any
Restricted Subsidiary (a “Sale and Leaseback Transaction”), unless (a) the
Disposition of the property subject to such Sale and Leaseback Transaction is
permitted by Section 8.05, and the Fair Market Value of all property sold in any
fiscal year is not in excess of $10,000,000, (b) the applicable Loan Party would
be entitled to incur Liens with respect to such transaction pursuant to
Section 8.02 and such Lien shall not attach to any property of the Company and
its Subsidiaries other than the property subject to such Sale and Leaseback
Transaction, (c) the Indebtedness in respect of such Sale and Leaseback
Transaction is permitted under Section 8.01(x) (measured as the Attributable
Indebtedness with respect to such Sale and Leaseback Transaction), and the
aggregate principal amount of Attributable Indebtedness in respect of all Sale
and Leaseback Transactions shall not exceed $10,000,000, (d) the Net Cash
Proceeds received by the applicable Loan Party in connection with such
transaction are at least equal to the Fair Market Value (as determined by the
board of directors of the Company or a member of the senior management of the
Company) of such property and (e) not less than 80% of the purchase price for
the property subject to such Sale and Leaseback Transaction shall be in the form
of cash or Cash Equivalents.

8.16 Organization Documents; Fiscal Year. (a) Amend, modify or otherwise change
any of its Organization Documents in any material respect, except in connection
with the Rights Offering or a transaction permitted under Section 8.04, but in
any case not in any manner that could reasonably be expected to have a material
adverse effect on the interests of the Secured Parties, or (b) change its fiscal
year.

8.17 [Reserved].

 

135



--------------------------------------------------------------------------------

(e) Expressly consent to or permit any Freight Carrier to at any time seek
payment from, or to have contractual recourse known to any senior officer of a
Loan Party to, any Account Debtor for material Freight Payables payable by any
Loan Party to such Freight Carrier.

8.21 Aircraft Operations. (a) fail to maintain any Aircraft Permit applicable to
it, (b) fail to operate and maintain any Aircraft in all material respects in
compliance with all Aircraft Regulations, or (c) receive notice from any
Governmental Authority of its intent to revoke or cancel any Aircraft Permit and
such Governmental Authority does not agree in writing to withdraw such
revocation or cancelation within 20 Business Days of receipt of such notice.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any Letter of Credit Obligation,
or (ii) within five days after the same becomes due, any interest on any Loan or
on any Letter of Credit Obligation, any commitment or other fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 4.04, 6.30(g), 7.03(a),
7.03(b), 7.05(a), 7.07, 7.10, 7.11, 7.21, or 7.217.22 or Article VIII, or
(ii) in any of Sections 7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.02(c) or 7.02(f),
and such failure under this clause (ii) continues for three (3) or more Business
Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt of notice of such default by a Responsible
Officer of the Borrower Agent from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party or
its Subsidiaries herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made in any material respect (or in any respect if qualified
by materiality); or

(e) Cross-Default. (i) With respect to any Indebtedness or guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount any Loan Party or its
Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any such Indebtedness or guarantee,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the grace or cure period, if any, therein
specified, the effect of which default or other event is to cause, or to permit
the holder of such Indebtedness or beneficiary of such guarantee (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an

 

137



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the PATRIOT Act.
Borrowers shall, promptly upon request, provide all documentation and
information as each Lender may request from time to time for purposes of
complying with any “know your customer,” anti-money laundering rules and
regulations, or other requirements of applicable Law, including the PATRIOT Act
and Beneficial Ownership Regulation.

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Secured Parties are arm’s-length commercial
transactions between each Loan Party, on the one hand, and the Secured Parties,
on the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Secured Party is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Secured Party has any obligation to any Loan Party or any of its

 

165